Case 3:18-bk-00800-.]AF Doc 206 Filed 10/02/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISI()N
IN RE: CASE NO.: 3:18-bk-OOSOO~JAF
GEA SEASIDE INVESTMENT, INC. Chapter ll
Debtor (s).
/

 

DEBT()R’S MOTION T 0 DETERMINE LIEN NULL AND V()II)
(Instrument Number 2015014251 - 615 Wisteria Rd, Davtona Beach., FL 32218)

Debtor, GEA SEASIDE INVESTMENT, INC., tiles this Motion to Determine Lien Null

and Void and in support states as follows:
L INTRODUCTI()N

l. On January lO, 2013, Debtor filed a previous Chapter ll case 3:13~bk-00l65~JAF.
2. The automatic stay went into effect and remained in effect until entry of a continuation
order on January 5, 2016. See ll U.S.C. § 362(a), (c).
3. During all relevant times, Debtor owned the real property at 615 Wisteria Rd, Daytona
Beach, FL 32218 (the “Real Property”).
4. On lanuary 28, 2015, the City of Daytona Beach placed a lien on the Real Property as

recorded at Book 7077 Page 272 of the Ofticial Records of Volusia County, Florida, instrument

#2015014251.

5. 'l`he City of Daytona Beach did not seek or obtain relief from stay prior to imposing the
lien.

6. The actions of the City of Daytona Beach in attempting to create, perfect or enforce a lien

against property of the estate violated the automatic stay pursuant to ll U.S.C. §§ 362(a)(4).
7. “In the Eleventh Circuit, actions ‘taken in violation of the automatic stay are void and

Without effect.”’ Venn v. Bazzel (In re Lamber!), 273 B.R. 663 (Banl<r. N.D. Fla. 2002) (quoting

Case 3:18-bk-00800-.]AF Doc 206 Filed 10/02/18 Page 2 of 3

Borg-Wamer Acceptance Corp. v. Hall, 685 F.2d 1306, 1308 (l lth Cir. 1982).
8. The automatic stay arose When the prior Chapter ll Was filed on January lO, 2013. The
“Stay automatically arises Without the necessity of judicial intervention.” See Myer's v. Mz`mcle
Finance, lnc. (In re Myers), 402 B.R. 370 (Bankr. M.D. Ala. 2009).
9. The creation and recording of the lien Were in violation of the automatic stay and are
void.
lO. Accordingly, the Debtor requests entry of an Order:

a. Finding the City of Daytona Beach violated the automatic stay in the prior case;

b. Determining the lien is null and void and of no further force or effect;

c. Directing Debtor to record the Order in the official records memorializing the

extinguishment of the lien; and

d. Granting any other relief the Court deems necessary and j ust.

DATED this 1 day of October, 2018.
LaW Offices of Mickler & Mickler, LLP

By: /s/ Taylor./'. King
TAYLOR J. KING

Florida Bar No. 72049

Attorney for Debtor(s)

5452 Arlington Expressway

Jacksonville, Florida 322l l

(904) 725~0822\FAX 725~0855

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing Was furnished to:
City of Daytona Beach

c/o Robert Jagger, City Attorney
301 S. Ridgewood Avenue

Case 3:18-bk-00800-.]AF Doc 206 Filed 10/02/18 Page 3 of 3

Daytona Beach, FL 32114 (hy U.S. Mail, postage pre~paid);
Which is the place it regularly conducts its business; and to

Office of United States Trustee
400 W. Washington, Suite 1100
Orlando, FL 32801 (by CM/ECF filing)

2

Which is the place he regularly conducts his business, this day of October, 2018.

/s/ Ta /Zor J. Kin
Taylor J. King, Attorney

 

